DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7 & 10-24 are currently pending on the application of which claims 1 & 4 are amended, claims 23-24 are newly added, and claims 2-3 & 8-9 have been canceled.
In light of the amendments to claims the rejections to the claims is withdrawn in order to present the new grounds of rejection below.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat transfer member” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 4, 10, 14, 21, & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1) in further view of Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1).
Regarding claim 1, Heinle discloses a dishwasher (Fig.1, abstract) comprising: a body (Fig.1 ref GS, [0071]) comprising a tub (Fig.1 ref SB, [0071]) with a washing space (interior of ref SB) and a sump (Fig.1 ref PS, [0071]) vertically below the tub and configured to receive washing water; a heat pump (Fig.1 ref WP1, [0080]) comprising a compressor (Fig.1 ref KP, [0080]), evaporator (Fig.1 ref VD1, [0080]), expansion valve (Fig.1 ref DM, [0080]), and a condenser (Fig.1 ref VF1 [0080]), wherein the condenser is located in the sump (see Fig.1 & [0081]) and configured to exchange heat with the washing water inside the sump; and a controller (Fig.1 ref CO, [0086]) configured to control the heat pump to be driven to thereby increase a temperature of the washing water inside the sump (abstract in conjunction with [0090-0091] and Figs.1-2 where an increase in tub temperature is indicative of an increase in sump temperature). The cross-section of the sump has a relative conical shape with a diameter that decreases towards a lower side of the sump. Heinle does not teach a water jacket and second condenser with a valve to switch flow, the sump condenser having the specific claimed shape, or the controller utilizing a water jacket condenser prior to a sump condenser. However, these 
Dreossi discloses a dishwasher (Figs.2-3) utilizing a heat pump arrangement [0001] for heating wash water [0023] and drying [0028]. The arrangement utilizes two condensers, one for heating of air (Figs.2-3 ref 51) and one for heating of wash water (Figs.2-3 ref 42) in order to shorten drying time [0008]. The system utilizes a switching valve (Figs.2-3 ref 53) on a compressor side in order to allow flow of a working medium (synonymous to a refrigerant) to the corresponding condenser [0031] and a control unit (Figs.2-3 ref 60) to control the valves [0031], thereby allowing for control of the required condenser. Thus, Dreossi discloses the use of a valve to supply the desired condenser when multiple condensers are present in order to provide apt control over the condenser. Although Dreossi discloses the usage of the second condenser for heating of air, it is known that second condensers can be utilized for heating of water by D2. D2 discloses an art related dishwasher (see title) utilizing two condensers (Fig.2 refs 32 & 34) both condensers heat water to shorten heating time in preparation for a cycle [0031]. A valve allows for switching between the two condensers (Fig.2 ref 38 & [0036]).
Krische discloses an art related dishwasher, wherein it known to supply a condenser (best seen in Fig.1 ref 11) in a water storage tank (Figs.1 or 3-4 ref 7), i.e. a water jacket, in order to heat up the stored water [0055]. The water jacket appears to be disposed at a sidewall of the dishwasher body (see Figs.1 & 3-4) and can either be separate or integral with the processing chamber [0056]. Krische also discloses the presence of a heat reservoir (Figs.3-4 ref 15) for the purposes of storing heat until desired (see Fig.5) in order to increase efficiency of heat pump systems [0005]. The heating of water in the tank occurs prior to a drying phase (see Fig.5) and it is further stated that heated water is used for washing [0002 & 0055]. However, assuming 
Lee discloses an art related dishwasher that utilizes a water recycling portion (which reads on a water jacket as it holds water) having a water storing region (Fig.5 ref 120) disposed on a sidewall of a dishwasher (see Figs.3-4). There is a connection pipe (Fig.5 ref 130) that connects the water jacket to the sump and supplies water to the sump [0027, 0057, & 0078]. The water in the storage part (Fig.5 ref 120) is provided from an external inlet (Fig.2 ref 41 & [0122]) and then said water is supplied to the sump [0025] and a cycle is performed once the water is received [0118] which includes prewashing (see also [0118] stating that prewashing cycles are known in a cycle). The recycle station of Lee also provides for control of air and water flow with its design [0039-0040].
Arlid discloses an art related dishwasher (abstract) which utilizes a heating element in the sump (see Fig.5 and abstract). The heating element is a coiled spiral shaped condenser [0006] around an inner surface wall of the sump (see Fig.5) in order to increase heating efficiency, reduce cost, and avoid debris on the condenser [0007-0008]. The shape of the condenser coil is adapted to the interior of the sump [0034] and can be conical in nature [0014].
Helwig discloses an art related dishwasher (abstract), wherein Helwig discloses that in order to effectively clean dishware a prewashing cycle (synonymous to a pre-rinse cycle) with hot water is provided (Col.1 lines 53-60). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Heinle to include the water jacket of Lee, with the condenser/heat reservoir of Krische in order to improve heat pump efficiency (Krische [0005]) and reduce heating preparation time for cycles (D2 [0031]) while also for providing good control 
Regarding claim 4, Modified Heinle teaches the dishwasher of claim 1, wherein the sump comprises a first filter (Arlid Fig.5 ref 10 also [0030 & 0037]) that covers an upper opening of the sump; a second filter disposed vertically below the first filter in the sump and disposed radially inward of the sump condenser (Fig.5 ref 8a also [0011 & 0044]) and configured to block contaminants moving from and inside of the sump to the condenser.

Regarding claim 14, Modified Heinle teaches the dishwasher of claim 1, wherein the dishwasher body defines an inner space that accommodates the compressor and evaporator (see Heinle Fig.1 both KP and VD1 within body ref GS).
Regarding claim 21, Modified Heinle teaches the dishwasher of claim 1, wherein the water jacket comprises an inflow passage (see Lee Fig.5 ref 161 & 165) that partitions an inner space of the water jacket into a washing water storage (see Lee Fig.5 ref 120) and a condensation space (see Lee Fig.5 ref 110 to ref 144 and space near ref 165); the water jacket condenser is disposed in and passes through the washing water storage (see Krische Fig.1 ref 11 inside of ref 7). The modification in claim 1, must place such a condenser within the water storage as the purpose is to heat water, and thus one of ordinary skill in the art would not place it within the condensation space as the condensation space does not actively store water.
Regarding claim 23, Modified Heinle teaches the dishwasher of claim 1, wherein the sump condenser is contact with and extends along an inner surface of the sump that defines an inner diameter of the sump (Arlid Fig.5 also [0011, 0014, & 0034]).
As to claim 24, Modified Heinle teaches the dishwasher of claim 1, wherein one end of the sump condenser is connected to an evaporator and the other end to the compressor (see Heinle Fig.1 ref VF1 connects to KP & VD1, in conjunction with [0036] & Fig.5 of Arlid .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 4 above, and further in view of Fumagalli (EP1386575B1). 
As to claims 5-6, Modified Heinle teaches the dishwasher of claim 4, wherein the second filter has an aperture and there is a third filter (Arlid Fig.5 ref 8b) that covers an aperture of the second filter but the aperture is not an upper aperture but a lower aperture. However, such a configuration is known in the art as evidenced by Fumagalli.
Fumagalli discloses a dishwasher (Fig.1) with a filter configuration [0001], wherein the sump has a cylindrical opening (see Fig.2 for purposes of clarity) and has a conical cross section [0124-0125]. The filter arrangement of Fumagalli comprises a first filter that covers the upper opening (see Figs.2-4 ref 11) and a second filter disposed vertically below the first filter (see Figs.2-4 ref 12) and configured to block contaminants. The second filter further comprise an upper aperture (see Fig.2) wherein a third filter (Figs.2-4 ref 24) resides and covers said aperture. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Heinle to include the utilize the filter configuration of Fumagalli in place of the filter of Arlid in order to effectively filter out particles (Fumagalli [0030-0033]). It is in the purview of one of ordinary skill in the art to utilize one known filter in place of another with a reasonable expectation of success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), Lee (US20140261576A1), and Fumagalli (EP1386575B1) as applied to claim 6 above, and in further view of Jeon (US5601660A).
Regarding claim 7, Modified Heinle teaches the dishwasher of claim 6, wherein the third filter has a plurality of through portions but does not disclose the size of said portions relative to the holes of the first filter. However, utilizing holes of a larger size on an innermost filter is known in the art as evidenced by Jeon.
Jeon discloses a filtering apparatus for a dishwasher (abstract) wherein the filter comprises three filters (see Fig.3 refs 8, 9, & 10). The first filter (Fig.3 ref 9) covers a cylindrical opening of the sump, the second filter (Fig.3 ref 10) is disposed vertically below the first filter, and a third filter (Fig.3 ref 8) that covers an upper aperture of the second filter. The third filter 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the third filter holes of Modified Heinle to be larger than that of the first filter holes in order to effectively filter out both large and intermediate sized food particles. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 10 above, and in further view of Sclip (US20150201466A1).
Regarding claim 11, Modified Heinle teaches the dishwasher of claim 10, wherein Heinle discloses that temperature sensors can be provided in order to control activation and deactivation of the heat pump [0092] based on temperatures of the water tank and sump (see Fig.2). Thus, one of ordinary skill in the art would supply the modification with corresponding temperature sensors for each condenser output (i.e. storage water tank, rinsing water/jacket, and sump) and utilize the controller to activate and deactivate the heat pump in conjunction with the temperature sensor. However, assuming arguendo that Modified Heinle does not supply a temperature sensor within the jacket, the following alternative rejection is provided. Providing a sensor within the heating device is known in the art as evidenced by Sclip (US20150201466A1).
Sclip discloses a heating device for dishwashers (abstract, [0001]) and further teaches that sensors should be provided near or within the heating device such that power is cut off from 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the sensors and sensor locations of Modified Heinle to provide the sensors within the jacket in order to effectively determine and control the heat pump when the desired temperature is reached, as is desired by Heinle [0092]. Performing such a modification would prevent possible damage to the heat pump circuit. Furthermore, one of ordinary skill in the art understands that the closer a temperature sensor is placed to the heat exchange boundary, the more accurate and less time delay the signal to the controller and more efficient the overall control scheme.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 1 above, and in further view of Dreossi (US20170051953A1, hereafter D1).
Regarding claim 12, Heinle teaches the dishwasher of claim 1, further comprising: an electric heater [0103] to heat water in the sump; a temperature sensor (see Fig.2 ref TSB, also [0092]) configured to sense the temperature of the washing water in the sump. By virtue of the monitor activating and deactivating the heat pump based on the temperature [0092], it is apparent that the controller monitors and compares the temperature signal until it reaches a preset value and then turns off the heat pump. Further, the electric heater runs partially in parallel [0103] with the heat pump when below the specified preset temperature [0054] and there exists some preset 
D1 discloses a dishwasher (Fig.1) with a heat pump configuration (abstract) wherein a known position for a temperature sensor is located within a sump (Fig.1 ref 17). D1 and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Heinle to include the temperature sensor within the sump of the dishwasher, as such a position is a known place for said temperature sensor. Further, it is in the purview of one of ordinary skill in the art to provide a temperature sensor in a known location when the specific location is not provided.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), Lee (US20140261576A1), Dreossi (US20170051953A1, hereafter D1) as applied to claim 12 above, and in further view of Qi (US20150337859).
Regarding claim 13, Modified Heinle teaches the dishwasher of claim 12, wherein the dishwasher further comprises a circulation pump connected to the sump (Heinle Fig.1 ref UP also [0071]) and is configured to circulate washing water in the sump. Modified Heinle does not 
Qi discloses an electric heater pump (abstract) for dishwashers [0003], wherein the pump comprises a heater (Fig.2 ref 3, also [0034]) and a temperature sensor (Fig.1 ref 226, also [0032]) disposed within the pump. The configuration of the pump of Qi allow for more efficient heating [0004]. Qi and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the heater/pump/sensor of Heinle to include the heater pump of Qi in order to obtain a more efficient heating arrangement (Qi [0004]).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 1 above, and further in view of Bertram et al. (US20200187749A1).
Regarding claim 15, Heinle teaches the dishwasher of claim 1, wherein a water tank is disposed on a side of the tub and configured to receive water [0074] and the evaporator exchanges heat with the water within the tank [0080]. Heinle does not disclose the water tank being disposed vertically below the tub, however one of ordinary skill in the art would have found that locating a water tank in such a position to be an obvious design choice, in light of the Bertram reference.
Bertram discloses a dishwasher having a heat pump (abstract) wherein the there is a water tank (Fig.3 ref 24, also [0048]) disposed vertically below a sump (see Fig.1 ref 6 for clarity) and 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the water tank of Heinle to place it vertically below the sump in order to efficiently utilize the space below the dishwasher within the base (Bertram [0066]). See also MPEP 2144.04(VI)(C).
Regarding claim 16, Modified Heinle teaches the dishwasher of claim 15, wherein the water tank comprises a water pipe (see Bertram Fig.1 ref 27 for clarity, also Heinle Fig.1 ref WL12) connected to it and configured to supply water to the water tank.
Regarding claim 17, Modified Heinle teaches the dishwasher of claim 16, wherein Bertram further discloses that the pipe contains a valve (see Bertram Fig.1 ref 27) which provides fluid tight sealing, thereby reading on an open-close valve [0050]. One of ordinary skill in the art also knows that valves allow for control of fluid flow. Further, Bertram discloses a level sensor in that water tank in order to sense a level of water in the tank and correspondingly effectively open or close the valve [0054] while Heinle discloses that a controller controls actions and elements of a dishwasher [0089] including valves [0086 & 0091]. Thus, one of ordinary skill in the art would have found it obvious to supply a level sensor and valve such that a controller can fill the water tank upon sensing a low level (Bertram [0054]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), Lee  as applied to claim 17 above, and further in view of evidentiary reference Heat Pump - Energy Education (see attached NPL) hereto referenced as NPL1.
Regarding claim 18, Modified Heinle teaches the dishwasher of claim 17, wherein the evaporator is below the compressor but does not explicitly disclose the tank being disposed at an upper side of the compressor. However, one of ordinary skill in the art would reasonably expect that the placement of the evaporator, relative to the compressor, would not alter the operation of the heat pump or lead to unexpected results. Thus, one of ordinary skill in the art is capable of supplying the evaporator in any position, relative the compressor, in order to maintain operation of the heat pump. If applicant can provide a showing of unexpected results, commensurate with the scope of the claims, in having the claimed configuration of the evaporator, examiner would withdraw the rejection. See also evidentiary reference NPL1, Figure 3, showcasing that a heat pump is capable of having a compressor located below an evaporator.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), Lee (US20140261576A1) and Bertram et al. (US20200187749A1) as applied to claim 18 above, and further in view of Chu et al. (CN101440998A). 
Regarding claims 19-20, Modified Heinle teaches the dishwasher of claim 18, but does not teach a heat transfer member configured to carry water and transfer heat from the water to the water tank. However, such a feature would have been obvious in view of Chu.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the compressor of Modified Heinle to utilize a cooling water coil arranged around a circumferential surface of the compressor in order to cool the compressor to prevent overheating and extend the life of the compressor (Chu [0036-0038]). Such a modification would provide a heat transfer member that transfers energy from the compressor the water tank.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Dreossi (EP3082555B1, hereafter D2), Arlid (EP2810595A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 21 above, and in further view of evidentiary reference Ryu (US20080011339A1).
Regarding claim 22, Modified Heinle teaches the dishwasher of claim 21, but does not teach the specific configuration of the inflow passage providing horizontal partitions. Rather Modified Heinle provides a complex geometry partition with partially horizontal and vertical partition elements. However, one of ordinary skill in the art would not have found such partition orientation to be critical to the operation of the water jacket and condensation space, as one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711